C. Allen, J.
No objection was taken to trying the two eases together. There was evidence tending to show that the defendant and his two brothers were in and about the premises described, and resided there for more than two years prior to March 25,1890, the date when the keeping of the alleged nuisance was charged to have begun; that in September, 1889, the defendant procured and paid for the shingling of the house; and that between March 25 and July 7 the defendant was seen in and about the house. This so connected the defendant with the premises that the jury might safely infer that a deed thereof to a person of the same name and residence as the defendant was a deed to him, if there was nothing to show the contrary ; and proof of such deed was competent, though executed nine years before. Continued seisin may be inferred, in the absence of proof to the contrary. Currier v. Gale, 9 Allen, 522. But here was positive evidence in support of a continued seisin and occupation.
The registry copy of the deed would not have been admissible without notice to produce the original, if the objection had been placed on that ground. Commonwealth v. Emery, 2 Gray, 80. But this was merely a technical ground of objection, which was waived by placing the objection to its admission solely on other grounds. Hathaway v. Tinkham, 148 Mass. 85, 87.
The evidence that the defendant procured and paid for the shingling of the house was competent, as tending to show ownership or control of it. None of the objections taken by the defendant can be sustained.

Exceptions overruled.